Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received 4/22/2021. Claims 1-20 have been canceled in preliminary amendments, claims 21-40 are pending.

Priority
The instant application is a CON of 16384762, now US patent 10917244, and claims priority from provisional application filed 8/23/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24, 28-29, 31-35, 37-38, 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 15-18 of U.S. Patent No. 10917244, hereinafter ‘244. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-24, 28-29, 31-35, 37-38, 40  ‘ limitations are substantially taught by claims 3, 6-9 and 12, 15-18 of the patent ‘244.
Claims 21-22, 32-33 are anticipated by claims 3 and 12. 
Claims 23 and 34 are anticipated by claims 8 and 17.
Claims 24 and 35 are anticipated by claims 9 and 18.
Claims 28 and 37 are anticipated by claims 3 and 12
Claims 29 and 38 are anticipated by claims 6 and 15.
Claims 31 and 40 are anticipated by claims 7 and 16.

Claim 25-27,30, 36, 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 or 12 of ‘244 in view of US 20190354964 to Snow. Snow is cited in IDS dated 5/12/2021.
Regarding claims 25, claim 5 of ’244 discloses a source blockchain used as the source of the signed blockchain communication data structure but  does not explicitly teach authenticating an originator of the second telephony-based message based at least partly on the identifying information associated with the originator. In an analogous art Snow discloses authenticating an originator of the second telephony-based message based at least partly on the identifying information associated with the originator ([0042][0043][0057]: send block with usage information including cell phone number of source). It would have been obvious to a skilled artisan before the instant application was filed to authenticate the originator as taught by Snow because it would allow “to cross-reference the data records with the identifying information ... thus archive the data records that correspond to each of the user’s devices” (Snow [0057]).
 Regarding claims 26, and substantially claim 36 claim 5 of ‘244 in view of Snow discloses the method of claim 25, further comprising: authorizing the originator of the second telephony-based message based at least partly on the identifying information, wherein the identifying information represents an account associated with a telephony network carrier; and sending the second telephony-based text message over the telephony network (Snow [0057]: cellular phone number assigned by the cellular provider; send block to cloud-based blockchain service using any networking environment, including cellular ([0048]).  see claim 25 for motivation).
Regarding claim 27, claim 5 of ‘244 in view of Snow discloses the method of claim 26, wherein authorizing the originator comprises verifying an existence of the account using the identifying information (Snow [0057]: account identified by phone number is used to cross-reference the records, in order to create records corresponding to each user device).  
Regarding claim 30, and substantially claim 39, claim 6 of ‘244 discloses the method of claim 29; ‘244 claim does not but Snow discloses  wherein determining the blockchain network communication data structure comprises appending at least part of the second segment to at least part of the first segment(Fig. 22, [0051] blockchain corresponds to chain of blocks generated within interval of time, linked together i.e. most recent block appended to last block, as known in the art of generating blockchain).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-33, 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190354964 to Snow, hereinafter Snow, in view of publication titled Smartprovenance: a distributed, blockchain based data provenance system”, March 2018, pp.35-42, ACM, by Ramachandran et al., hereinafter Ramachandran. Snow is cited in IDS dated 5/12/2021.
Regarding claim 21 Snow discloses 
A computer-implemented method comprising: as implemented by a computing system comprising one or more computer processors configured to execute specific instructions ([0039]: device with processor, executes program), receiving a telephony-based message from a computing device over a telephony network, wherein the telephony-based message is addressed to a first phone number and comprises one of a short message service ("SMS") message or a multimedia messaging service ("MMS") message, ([0034]: SMS message to be recorded on blockchain) and wherein the telephony-based message comprises a data payload ([0021]: the payload is the content of the text message; generate a block on the personal blockchain including the text message data); determining a blockchain network communication data structure based at least partly on the data payload of the telephony-based message, wherein the blockchain network communication data structure is associated with a destination blockchain network address of a blockchain network ([0028]: user sends personal blocks to IP address of a cloud-based blockchain service); and communicating the blockchain network communication data structure over the blockchain network using the destination blockchain network address ([0028][0041] Fig. 18, Fig. 22: the cloud-based blockchain service receives the personal blocks, generates data records within the blockchain data layer (Fig. 18)). Snow ‘s cloud-based blockchain service receives blocks and adds them as blocks of a blockchain data layer ([0051]), acting like a smart contract, however, Snow does not explicitly teach the cloud-based blockchain service is a smart contract on a blockchain network ...
In an analogous art, Ramachandran discloses the use of smart contracts to record immutable data trails (Abstract). A smart contract called SmartProvenance uses a blockchain as a medium for storing provenance data information and providing validation for changes before logging the changes using smart contracts (p.35, on right, above 1.1). Users communicate with the smart contract for storage of their records in the cloud (p.38, 4.2); therefore, Ramachandran discloses communicating the blockchain network communication data structure over the blockchain network to the smart contract using the destination blockchain network address, wherein the smart contract obtains the blockchain network communication data structure over the blockchain network.
Both Snow and Ramachandran are concerned about preserving data privacy, Snow discloses the user SMS data or usage data include sender and recipients’ cellular identifiers, content (text, image, video ...), date, timestamp, location ..., recorded on a blockchain that can be private ( [0021][0022]). It would have been obvious to a skilled artisan before the application was effectively filed to implement the cloud-based blockchain service as a smart contract, wherein the smart contract obtains the blockchain network communication data structure over the blockchain network, because it allow to “ immutably records the date, time, content , and the location of the text message” (Snow [0021]), ensuring “secure collection and storage, verifiability and preserving the privacy of the collected provenance data” (Ramachandran p.35, on right).

Regarding claim 22, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, wherein determining the blockchain network communication data structure from the data payload comprises extracting the blockchain network communication data structure from the data payload (Snow, [0021] use SMS content as the payload, kept in a block of personal blockchain (data structure)).  

Regarding claim 24, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, further comprising receiving a second blockchain network communication data structure comprising a second data payload, wherein the second data payload represents a second telephony-based text message to be sent over the telephony network (Snow [0051] receive a second message block after a window interval, the message being a SMS addressed to a receiver cellular identifier ([0021]), Fig. 10, [0034]: send another SMS, converted to block).

Regarding claim 25, Snow in view of Ramachandran discloses the computer-implemented method of claim 24, further comprising authenticating an originator of the second telephony-based message based at least partly on identifying information associated with the originator (Snow ([0042][0043][0057]: send block with usage information including cell phone number of source, used to cross reference records meaning the originator is authenticated).

Regarding claim 26, Snow in view of Ramachandran discloses the computer-implemented method of claim 25, further comprising: authorizing the originator of the second telephony-based message based at least partly on the identifying information, wherein the identifying information represents an account associated with a telephony network carrier; and sending the second telephony-based text message over the telephony network (Snow [0057]: cellular phone number assigned by the cellular provider; send block to cloud-based blockchain service using any networking environment, including cellular ([0048]).  

Regarding claim 27, Snow in view of Ramachandran discloses the computer-implemented method of claim 26, wherein authorizing the originator comprises verifying an existence of the account using the identifying information (Snow [0057]: account identified by phone number is used to cross-reference the records, in order to create records corresponding to each user device).

  Regarding claim 28, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, further comprising determining a source blockchain account to be used as a source of the blockchain network communication data structure to be communicated to the smart contract (Snow [0058] send user account or identifier along with block to third-party providing the cloud-based blockchain service).

Regarding claim 29, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, further comprising receiving a second telephony-based message from the computing device over the telephony network, wherein the data payload of the telephony-based message comprises a first segment of the blockchain network communication data structure, and wherein a second data payload of the second telephony-based message comprises a second segment of the blockchain network communication data structure (Snow Fig. 10, [0051]: different SMS messages recorded as blockchain, sent over network (including telephony network [0048]) to the cloud-based blockchain service, each record including a content or payload ([0021])).  

Regarding claim 30, Snow in view of Ramachandran discloses the computer-implemented method of claim 29, wherein determining the blockchain network communication data structure comprises appending at least part of the second segment to at least part of the first segment (Snow Fig. 22, [0051]: append second block to first block to form a chain of linked blocks).

Regarding claim 31, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, wherein communicating the blockchain network communication data structure comprises causing invocation of the smart contract to process the blockchain network communication data structure on the blockchain network (Snow [0041]: third-party server associated with cloud-based blockchain service is called to generate the blockchain data layer, the cloud—based blockchain service acting like a smart contract, as taught by Ramachandran (see claim 21)).

  Regarding claims 32-33, the claims recite substantially the same content as claims 21-22 respectively, and are rejected by the rationales set forth for claims 21-22, respectively.
Regarding claim 35 the claim recites substantially the same content as claim 24, and is rejected by the rationales set forth for claim 24.
Regarding claim 36 the claim recites substantially the same content as claim 27, and is rejected by the rationales set forth for claim 27.
Regarding claims 37-40, the claims recite substantially the same content as claims 28-31 respectively, and are rejected by the rationales set forth for claims 28-31, respectively.

Claims 23, 34 are rejected under 35 USC 103 as being unpatentable over Snow and Ramachandran, in view of NPL titled “SMS based information retrieval system for low end mobile devices”, by Biswas et al.,  2013, IEEE, 6 pages, hereinafter Biswas. Biswas is cited in IDS dated 5/12/2021.

Regarding claim 23, Snow in view of Ramachandran discloses the computer-implemented method of claim 21, but does not teach: wherein determining the blockchain network communication data structure from the data payload comprises deserializing a serialized version of the blockchain network communication data structure.  
However, the process or serializing/deserializing a message is well-known in the art, as evidenced by Biswas, who, in an analogous art discloses a SMS based information retrieval system (Abstract) that uses serialization of messages. Serialization is the process of converting an object or data structure (for instance in Java, as used by Meadows ([0071][0075])  into a format that can be stored or transmitted; the opposite process of extracting a data structure form a series of bytes is called deserialization (p. 1, B, on right). The processes are used to process a SMS message from a user (p. 2, under A). Therefore, it would have been obvious to a skilled artisan before the application was effectively filed to deserialize the message as taught by Biswas, because serialization/deserialization of SMS messages are well-known and are needed to transform java objects in bytes to store in a database or transmit over the network, and deserialize (convert the bytes back to java objects) to use in the program. 
Regarding claim 34, the claim recites substantially the same content as claim 23 and is rejected by the rationales set forth for claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        9/28/2022